Opinion by
Oliveh, P. J.
The samples in evidence consist of clusters of small shells held together with short wires, the clusters being bound together with a green cord to form the finished articl'e. The ends of the wires are unfinished and no clasps or other means of fastening are attached. One of the items is described on the invoice as “Shark’s Teeth Shell Garlands” and the other as “Snail Shell Garlands.” It was established that the merchandise in question is composed in chief value of shell. The sole question before the court therefore is whether these articles are commonly or commercially known as jewelry. It was held, in view of the unsatisfactory record presented, that the presumption of correctness attaching to the collector’s action has not been overcome. The protest was therefore overruled and the action of the collector affirmed. United States v. Barker (17 C. C. P. A. 6, T. D. 43310) cited.